United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Sepulveda et al.			:	CORRECTED DECISION ON REQUEST
Patent No. 11,182,737				:	FOR RECONSIDERATION OF PATENT
Issue Date: November 23, 2021		:	TERM ADJUSTMENT AND 
Application No. 15/978,088			:	NOTICE OF INTENT TO ISSUE
Filing Date: May 11, 2018			:	CERTIFICATE OF CORRECTION
Attorney Docket No. VVCH-0062-U01	:		


This is a corrected decision on the request under 37 C.F.R. § 1.705 filed January 21, 2022, which requests the patent term adjustment on the patent be corrected to indicate the term of the patent is extended or adjusted by five hundred nine (509) days.1

The request to correct the patent term adjustment indicated on the patent to indicate the term of the patent is extended or adjusted by five hundred nine (509) is GRANTED. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction indicating that the term of the patent is extended or adjusted by 
five hundred nine (509) days.

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction


    
        
            
    

    
        1 The prior decision incorrectly indicates the correct PTA is 426 days.